328 F.2d 567
117 U.S.App.D.C. 266
King DAVID, Appellant,v.William B. BRYANT, Receiver, United House of Prayer for AllPeople of the Church on the Rock of the ApostolicFaith, et al., Appellees.
No. 17798.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 14, 1964.Decided Feb. 6, 1964.

Mr. King David, Washington, D.C., appellant pro se.
Mr. William B. Bryant, Washington, D.C., appellee pro se.
Before BAZELON, Chief Judge, and BASTIAN and BURGER, Circuit judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court confirming a report of the auditor of that court allowing appellant a fee for his services rendered in a receivership proceeding.  After the auditor had filed his report recommending allowance to appellant of a fee of $500, appellant filed exceptions and objections to that report, based on the alleged inadequacy of the recommended allowance.  The court, however, overruled the exceptions and objections, and directed the receiver to make distribution in accordance with the auditor's report.  The receiver did make such disbursement, including a check to appellant for the $500 recommended, which check appellant accepted and cashed.


2
We have said on several occasions that this court 'may not properly set aside a judgment which rests upon findings of fact made by a special master and adopted by the trial court unless at least such findings are clearly erroneous.'1  Dyker Bldg. Co. v. United States, 86 U.S.App.D.C. 297, 299, 182 F.2d 85, 87 (1950).


3
Holding as we do that the findings of the auditor approved by the District Court are not 'clearly erroneous' but are, in fact, well supported in the record, it follows that the judgment of the District Court must be and is


4
Affirmed.



1
 Rule 53(a), Federal Rules of Civil Procedure, provides that 'the word 'master' includes a referee, an auditor, and an examiner.'